DETAILED ACTION
Election
Applicants’ election, with traverse, of invention IV and Vasohibin/SVBP complex activity in their response of February 14, 2022 is acknowledged.  The elected invention is directed to  a method for screening candidate tubulin carboxypeptidases (TCP)-inhibitors comprising the steps of:
incubating a candidate compound to be tested with TCP and the biotinylate peptide of sequence Biotinyl-V-D-S-V-E-G-E-G-E-E-E-D-E-E-Y (SEQ ID NO: 13); 
quantifying, by Mass Spectrometry, the biotinylated peptide Biotinyl-V-D-S­V-E-G-E-G-E-E-E--D-E-E-Y (SEQ ID NO: 13) and/or the biotinylated peptide Biotinyl-V-D-S-V-E-G-E-G-E-E-E-D-E-E (SEQ ID NO: 12) present in the mixture obtained at the end of step (i); and 
determining whether the candidate compound is a TCP inhibitor from the results obtained in step (ii).

wherein, the TCP is a Vasohibin/SVBP complex.
  
In traversal, applicants state: ‘The Applicant traverses this conclusion on the grounds that one skilled in the art would not find the instant invention to involve distinct inventions’.  However, because this statement is mere assertion and applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-15 were filed April 22, 2020.  With the preliminary amendment of April 22, 2020, claims 1-15 have been cancelled and claims 16-28 have been added.  As per the interview of May 12, 2022, the claims of July 30, 2020 were filed my mistake; and, said claims have not been entered.  Claims 16-28, filed April 22, 2020, are pending.   Claims 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 27-28, as encompassing the elected invention, are herein examined.
Effective Filing Date
The effective filing date granted for the instant claims is October 26, 2018, the filing date of PCT/EP2018/079448, which disclosed the recited subject matter.  It is acknowledged that applicants claim the benefit of the foreign application (EPO) 17306476.7 filed October 26, 2017.  However, said application does not disclose ‘Biotinyl-V-D-S-V-E-G-E-G-E-E-E-D-E-E-Y (SEQ ID NO: 13)’ or ‘Biotinyl-V-D-S-V-E-G-E-G-E-E-E-D-E-E (SEQ ID NO: 12)’, as recited in claims 27-28.
AIA -First Inventor to File Status
Based on the effective filing date of October 26, 2018, the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the elected invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Sequence Listing/Specification/Claims-Objections
The specification and sequence listing are objected to because they do not agree regarding SEQ ID NO:  12 and 13.  The specification teaches ‘V-D-S-V-E-G-E-G-E-E-E-D-E-E-Y (SEQ ID NO: 13)’ and ‘V-D-S-V-E-G-E-G-E-E-E-D-E-E (SEQ ID NO: 12)’ and claims 27-28  recite ‘V-D-S-V-E-G-E-G-E-E-E-D-E-E-Y (SEQ ID NO: 13)’ and ‘V-D-S-V-E-G-E-G-E-E-E-D-E-E (SEQ ID NO: 12)’ (e.g., p20).  However, the sequence listing provides the following, wherein each sequence has an ‘X’ at the N-terminus.   
<210>  12
<211>  15
<212>  PRT
<213>  Artificial Sequence
<220>
<223>  substrate of TTL enzyme or the product of reaction of TCP
<220>
<221>  Xaa
<222>  (1)..(1)
<223>  Xaa represents any amino acid
<400>  12
XVDSVEGEGEEEDEE	

		
<210>  13
<211>  16
<212>  PRT
<213>  Artificial Sequence
<220>
<223>  product of reaction with TTL or the substrate of TCP
<220>
<221>  Xaa
<222>  (1)..(1)
<223>  Xaa represents any amino acid
<400>  13
XVDSVEGEGEEEDEEY
Specification-Objections
	The specification is objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ).  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
	The specification is objected to because the references in the reference list are annotated by number (1-62), but the references in the specification are given by name.  No numbers for the references are provided in the text of the specification. 
 The specification is objected to for the following reasons.  The specification states the following (p46).
‘We tested their ability to detyrosinate a peptide corresponding to the C-terminal sequence of .alpha. tubulin and the effect of several potential inhibitors on this activity (¶1).’
‘After rinsing with 0.05% Tween in PBS, the biotinyl-V-15-Y peptide (Biotinyl-Val-Asp-Ser-Val-Glu-Gly-Glu-Gly-Glu-Glu-Glu-Gly-Glu-Glu-Tyr) was coated on plate’ (¶2). 

	However, the sequence ‘Val-Asp-Ser-Val-Glu-Gly-Glu-Gly-Glu-Glu-Glu-Gly-Glu-Glu-Tyr’ was not found to be comprised within any known alpha tubulin.   In fact, the specification states that the C-terminus of alpha tubulin is GEEY (p35 ¶3), as disclosed in the prior art (see SCORE results), but the C-terminus of SEQ ID NO:  13 is DEEY.  Thus, the specification is objected to because while it asserts that SEQ ID NO:  13 is the C-terminus of alpha tubulin, no evidence is presented for said assertion. 
The specification is objected to for containing hyperlinks.  USPTO policy does not permit the USPTO, i.e., via an issued patent, to refer to any commercial sites, since the USPTO exercises no control over the organization, views or accuracy of the information contained on these outside sites.  Hyperlinks and other forms of browser-executable code, especially commercial site URLs, are not to be included in a patent application. (MPEP 608.01)  The specification should be carefully checked and all URLs removed.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-28 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 27, the phrase “A method for screening candidate tubulin carboxypeptidases (TCP)-inhibitors” renders the claim indefinite.  It is unclear whether said phrase means (i) screening a panel of possible TCP inhibitors (the plain meaning) or (ii) identifying TCP inhibitors.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means “A method for identifying tubulin carboxypeptidases (TCP)-inhibitors”.
For claim 27, the phrase “tubulin carboxypeptidases (TCP)-inhibitors” renders the claim indefinite.  Based on said phrase it is unclear whether the claim means (i) identifying inhibitors of multiple tubulin carboxypeptidases in the same assay/experimental container or (ii) identifying inhibitors of a single tubulin carboxypeptidase in the assay/experimental container.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) identifying inhibitors of a single tubulin carboxypeptidase in the assay/experimental container.  
For claim 27, the phrase “tubulin carboxypeptidases (TCP)” renders the claim indefinite.  The application provides the following meanings 
‘inventors found that major brain tubulin carboxypeptidase (TCP) is a complex of vasohibin-1 (VASH1) with the Small Vasohibin-Binding Protein (SVBP)’ (abstract),
Examples of pathologies involving the tubulin carboxypeptidases (TCP) include neurological disorders and cardiovascular diseases’ (specification ¶brdg p2-3).

Based thereon, it is unclear whether tubulin carboxypeptidase (TCP) in claim 27 means (i) any carboxypeptidase that acts on tubulin or (ii) the complex of vasohibin-1 (VASH1) with the Small Vasohibin-Binding Protein (SVBP). The skilled artisan would not know the metes and bounds of the recited invention1.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (i) any carboxypeptidase that acts on tubulin.
For claim 27-28, the phrases ‘V-D-S-V-E-G-E-G-E-E-E-D-E-E-Y (SEQ ID NO: 13)’ and ‘V-D-S-V-E-G-E-G-E-E-E-D-E-E (SEQ ID NO: 12)’  render the claim indefinite.  As explained above, the sequences recited for SEQ ID NO:  12 and 13 in the claims do not agree with the sequences for SEQ ID NO:  12 and 13 in the sequence listing.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that the sequences recited in the claims are SEQ ID NO:  12 and 13.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 27 and 28 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  
The specification (example 6) states the following.
VASH1 was co-expressed with SVBP having a 6 histidine tag on its C-terminus in E coli. The complex was purified on Ni-NTA columns followed by size exclusion chromatography. (example 6; p46, lines 24-25)

A plate-based assay technique was designed for detecting and quantifying detyrosination activity of VASH/SVBP complex. Briefly, assays were performed on 96 well Immulon 4HBX plates coated with neutravidine at 50 .mu.g/ml in phosphate buffered saline medium (PBS). After rinsing with 0.05% Tween in PBS, the biotinyl-V-15-Y peptide (Biotinyl-Val-Asp-Ser-Val-Glu-Gly-Glu-Gly-Glu-Glu-Glu-Gly-Glu-Glu-Tyr) was coated on plate at 10.sup.-8 M in PBS followed by rinsing with Tween 0.05% in PBS. VASH1/SVBP enzyme (0.2 .mu.M), pre-incubated 2 hours at 0.degree. C. with DMSO or inhibitor at varying concentration, was then added for a 30 min reaction onto the peptide. The reaction was stopped by 3 rinsing with 0.05% Tween in PBS. Immunodetection was then performed using anti-tyrosinated tubulin (YL1/2, 1/2000) as primary antibody, anti-rat HRP (1/5000) as secondary antibody, and with TMB solution as HRP substrate for ELISA (Sigma) on a PHERAstar system (BMG Labtech).  (example 6; p46, lines 12-22)

However, example 6 does not state what specific VASH/SVBP complex proteins were used and, thus, does not enable the use of said proteins.  
The specification (example 1) states the following.
Expression constructs. Mouse vasohibin-1 (VASH1) … cDNAs (accession numbers NM_177354 …) were PCR-amplified and inserted into a home-made CAG promoter-containing vector, that generates proteins with a Flag tag at the N-terminus and with superfolder-GFP (sfGFP(37)) and a 6 His tag at the C-terminus (Flag-vasohibin-sfGFP-His).  The corresponding control plasmid encodes Flag-sfGFP-His protein. Bicistronic plasmids allowing coupled expression of both vasohibins and SVBP were obtained by introducing, downstream of the Flag-vasohibin-sfGFP-His cDNA, a cassette containing the encephalomyocarditis virus IRES sequence followed by the cDNA encoding mouse SVBP (accession number NM_024462) with a C-terminal Myc-tag (Flag-vasohibin-sfGFP-His/SVBP-Myc). (example 1; ¶brdg p32-33)

Based thereon, it is assumed that, for the experiment of example 6, the mouse vasohibin-1 (NM_177354) was coexpressed with the mouse SVBP (NM_024462) to form a complex in E. coli, purified on Ni-NTA columns followed by size exclusion chromatography, and used to cleave the peptide of SEQ ID NO:  13 as a means to identify inhibitors of the mouse vasohibin-1/SVBP complex.  With said assumption, the specification enables using the peptide of SEQ ID NO:  13 to identify inhibitors of the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462).  
However, the specification does not reasonably provide enablement for any method using the peptide of SEQ ID NO:  13 to identify inhibitors of any tubulin carboxypeptidase (TCP).  The specification provides the following definition for TCP (p1 ¶2): ‘In the detyrosination/ tyrosination cycle of tubulin, the C-terminal tyrosine of .alpha.-tubulin is removed by an elusive peptidase (TCP)’.  Thus, the instant claims encompass identifying inhibitors of any protein that removes the C-terminal tyrosine of .alpha.-tubulin wherein the protein has any structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 27-28 are so broad as to encompass any method for identifying inhibitors of any protein that removes the C-terminal tyrosine of .alpha.-tubulin wherein the protein has any structure.  The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteins broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired removal of the C-terminal tyrosine of .alpha.-tubulin requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462).  
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen any protein having any structure or for multiple substitutions or multiple modifications any successful protein, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In this regard, it is noted that applicants acknowledge that the identity of protein that removes the C-terminal tyrosine of .alpha.-tubulin is ‘an elusive peptidase (TCP)’ (p1, line14). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 27-28, which encompasses methods for identifying inhibitors of any protein that removes the C-terminal tyrosine of .alpha.-tubulin wherein the protein has any structure.  The specification does not support the broad scope of claims 27-28 because the specification does not establish: (A) any proteins, other than the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462), having the desired activity; (B) regions of any successful protein’s structure which may be modified without affecting the desired activity; (C) the general tolerance of the desired activity to protein structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including methods for identifying inhibitors of any protein that removes the C-terminal tyrosine of .alpha.-tubulin wherein the protein has any structure.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 27-28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite methods for identifying inhibitors of any protein that removes the C-terminal tyrosine of .alpha.-tubulin (TCP) wherein the protein has any structure.  This is an essentially infinite genus, as the protein may have any structure.  Only a single protein complex is disclosed in the specification and it is limited to the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462).  No other specific proteins of this claimed genus of TCP enzymes is disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of removing the C-terminal tyrosine of .alpha.-tubulin.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this essentially infinite genus beyond the one disclosed that are listed above (the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462)) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus of TCP proteins is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the claim also fails to provide any structural limitation to the encompassed carboxypeptidases.